ORDER
Pursuant to the provisions of the S.C. Const, art. V, § 4,
IT IS SO ORDERED that the Honorable William L. Howard, Sr., shall have jurisdiction in all circuits in this state to dispose of all pretrial matters and motions, other than motions for continuance, arising out of asbestosis and asbestos litigation filed within the state court system.
IT IS FURTHER ORDERED that copies of all motions, except for motions for continuance, shall be mailed by the clerk of court receiving same to the Honorable William L. Howard, Sr., within five (5) days of filing.
IT IS FURTHER ORDERED that the trial of all asbestosis and asbestos cases filed within the state court system shall be handled by the presiding circuit court judge in the county in which they are filed.
IT IS FURTHER ORDERED that the order of Chief Justice J.B. Ness dated October 26, 1987, vesting the Honorable John Hamilton Smith with jurisdiction to dispose of all pretrial matters and motions arising out of asbestosis and asbestos litigation is rescinded effective September 1, 1991, and he shall exercise concurrent jurisdiction of these matters with the Honorable William L. Howard, Sr., until September 1,1991.